Exhibit 10.73

 

AMENDMENT TO TERMS OF STOCK OPTION AGREEMENT

 

Amendment to terms of Stock Option Agreement regarding exercise of options
following cessation of service:

 

The terms of the Stock Option Agreement relating to the grant to Dr. Moshe
Nazarathy of a stock option to purchase up to 16,667 shares of the common stock
of Path 1 Network Technologies Inc. (the “Company”) are hereby amended to
provide that, following cessation of Dr. Nazarathy’s service to the Company
(which cessation was effective September 1, 2004), Dr. Nazarathy may exercise,
at any time on or prior to September 1, 2005, all Company stock options held by
him at the time of such cessation of service.

 

September 4, 2004

 

AGREED         /S/    DR. MOSHE NAZARATHY           /S/    JOHN R. ZAVOLI, Dr.
Moshe Nazarathy          

John R. Zavoli, on behalf of the

Company’s Board of Directors